Exhibit 12.1 THE CHEMOURS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) (Loss) income from continuing operations before income taxes $ ) $ ) $ $ $ Adjustment for companies accounted for by the equity method ) — 1 (1 ) 6 Less: Capitalized interest 1 ) ) — — — Add: Amortization of capitalized interest 1 2 1 — — — ) ) Fixed charges: Interest and debt expense2 — — — Capitalized interest 1 18 21 — — — Rental expense representative of interest factor 4 4 3 2 2 3 2 2 Total adjusted earnings (loss) available for payment of fixed charges $ $ ) $ $ $ Number of times fixed charges earned (a) (a) 1 Chemours did not incur interest expense prior to May 12, 2015.As such, no capitalized interest and related amortization were recorded related to Chemours indebtedness in the periods prior to May 12, 2015. 2 Excludes net gain on debt extinguishments of approximately $10 million (see Note 19 to the Consolidated Financial Statements). (a) Due to net losses in the years ended December 31, 2016 and 2015, the ratio of earnings to fixed charges was less than 1. Our earnings were insufficient to cover fixed charges requirements by $39 million and $208 million, respectively. NY2-767560
